        Case 1:17-cv-02452-ALC-SN Document 183 Filed 05/21/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                            5/21/2020

----------------------------------------------------------------- x
                                                                    :
                                                                    :
CBRE, INC.,
                                                                    :
                                            Plaintiff,              :
                                                                    :
                                                                         17-cv-02452 (ALC)
                                                                    :
                 v.                                                 :    ORDER
                                                                    :
THE PACE GALLERY OF NEW YORK, INC.,                                 :
ET AL.,                                                             :
                                                                    :
                                                                    :x
                                            Defendants.
-----------------------------------------------------------------
ANDREW L. CARTER, JR., District Judge:

         Defendants filed a letter motion to seal certain portions of documents. (ECF Nos. 181,

182.) As this letter motion to seal does not accompany a substantive motion, it is the Court’s view

that these materials should not be part of the record at this time. The Court therefore DENIES

Defendants’ motion without prejudice and respectfully directs the Clerk of Court to strike ECF

No. 182. The Court also DENIES without prejudice Plaintiff’s request for an order permitting the

public filing of certain documents. (ECF No. 180.)

         To the degree the Parties ask the Court to consider the sealing of documents in support of

the upcoming briefing, the Party filing the document should file a motion to seal and redact the

publicly filed version of the documents to the extent requested by the Party seeking sealing. The

Party seeking sealing should file an affidavit or declaration in support of such sealing motion

explaining to the Court the “countervailing factors” that would override the presumption of public
      Case 1:17-cv-02452-ALC-SN Document 183 Filed 05/21/20 Page 2 of 2



access to judicial documents and permit sealing. See Lugosch v. Pyramid Co. of Onondaga, 435

F.3d 110, 119 (2d Cir. 2006).

SO ORDERED.
Dated: May 21, 2020
       New York, New York



                                                        ANDREW L. CARTER, JR.
                                                        United States District Judge
